  Case 4:19-cr-40018-SOH Document 72               Filed 09/16/21 Page 1 of 2 PageID #: 184



                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  TEXARKANA DIVISION

UNITED STATES OF AMERICA                                                                PLAINTIFF

vs.                                   Civil No. 4:19-cr-040018

LONNIE JOSEPH PARKER                                                                  DEFENDANT


             ORDER OF MODIFICATION OF CONDITIONS OF RELEASE
       Before the Court is Defendant’s Motion to Modify Conditions of Release. ECF No. 68. The

Government has responded and objects to the requested modification. ECF No. 70. The Motion has

been referred to the undersigned for decision. ECF No. 69.

       Defendant Lonnie Parker (hereinafter “Defendant” or “Parker) wishes to access the

Prescription Monitoring Program (PMP) established by Ark.a Code Ann. §20-7-601 et seq. in order

to prepare his defense. Although Parker’s license to practice medicine is not suspended, he is

prohibited from the practice of medicine by the conditions of release in this case.     ECF No. 17.

Parker states that his attorney’s inquiries to the Arkansas Department of Health, which administers

the PMP, as to whether Parker may access the program, have been answered with the position that

the Department considers the prohibition contained in the conditions of release to be grounds to

prohibit Parker’s access to the PMP. The Government objects to Parker’s request and states that

Parker should not have “unfettered access” to the PMP.

       After considering the briefing of the Parties and the Government’s objections, the Court

GRANTS the Motion to Modify (ECF No 68) and hereby modifies the conditions of release to this

extent: The condition of release’s prohibition on the practice of medicine is not construed by the

Court to prohibit Parker’s access to the PMP to obtain historical data for use in the preparation and

presentation of his defense. Specifically, the Court did not intend by its Order Setting Conditions of

Release (ECF No. 17) to prohibit Parker from accessing the PMP to obtain information useful in his
  Case 4:19-cr-40018-SOH Document 72      Filed 09/16/21 Page 2 of 2 PageID #: 185



own defense.

      ENTERED this 15th day of September 2021.

                                                 /s/Barry A. Bryant
                                                 HON. BARRY A. BRYANT
                                                 U. S. MAGISTRATE JUDGE
